Per Curiam,
The assignments of error in this case depend for their correct determination upon a consideration of the evidence; there is reason, therefore, for strict enforcement of rule XXIV : *316Bradley v. Vernon, 166 Pa. 603; Pittenger v. Kennedy, 148 Pa. 198. Where a considerable part of the oral evidence as taken by the official reporter is not printed, a certificate of the appellant’s counsel that the part printed is all of the evidence pertinent to the questions raised by the assignments of error, cannot take the place of the certificate of the judge required by rule VI, and prevent enforcement of the rules where it is insisted on by appellee’s counsel.
The appellee’s motion is allowed, the appeal is non prossed and the record remitted to the court below.